Citation Nr: 1437786	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  11-24 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an effective date prior to August 14, 2006 for the grant of service connection for bilateral hearing loss.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to May 11, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from August 1962 to March 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from November 2010 and June 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office.  The November 2010 rating decision granted service connection and an 80 percent rating for bilateral hearing loss, effective from August 14, 2006.  The June 2011 rating decision granted the Veteran an increased rating of 100 percent for bilateral hearing loss, effective from May 11, 2011, and denied the Veteran's claim for a TDIU prior to that date.  

Although the Veteran's representative did not indicate that the hearing loss claim was in appellate status on a September 2012 pre-certification review document, or on a June 2014 Informal Hearing Presentation, the Board finds that this claim is currently in appellate status before the Board.  The Veteran submitted a letter in September 2011 in which he stated that he was appealing the decision to award service connection effective in 2006, rather than effective in 2003.  The Board finds that this document is a timely substantive appeal.  This letter was received within a year of the November 2010 rating decision.  The Board further notes that on a September 2012 VA Form 8 the RO also recognized that the Veteran's claim for an earlier effective date for the grant of service connection for bilateral hearing loss was in appellate status. 

A review of the Veteran's electronic VA folders (Virtual and VBMS) reveals that all pertinent documents in these folders have already been considered by the RO in adjudicating the Veteran's claims.

The issue of entitlement TDIU prior to May 11, 2011 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's original claim for service connection for bilateral hearing loss was received by VA on April 24, 2003.

2.  The claim for service connection for bilateral hearing loss was denied by a July 2003 rating decision and the Veteran filed a valid notice of disagreement in December 2003.  A statement of the case was not issued at that time and the claim was eventually granted by the November 2010 rating decision on appeal. 

3.  Entitlement to service connection for bilateral hearing loss arose prior to receipt of the Veteran's claim on April 24, 2003.


CONCLUSION OF LAW

The criteria for an effective date of April 24, 2003, but not earlier, for the award of service connection for bilateral hearing loss are met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The United States Court of Appeals of the Federal Circuit has held that once the underlying claim is granted, further notice as to downstream questions, such as the effective date, is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VA is required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The duty to assist contemplates that VA will help a claimant obtain records relevant to a claim.  VA has obtained records of relevant treatment reported by the Veteran, including service treatment records and records of VA treatment.  The Board also notes that the Veteran has submitted various records of private treatment in support of his claim.  Therefore, VA has complied with the VCAA's duty to assist.

Service connection for bilateral hearing loss was granted in the November 2010 rating decision on appeal, effective from August 14, 2006.  The Veteran contends that an earlier effective date is warranted from the date he originally filed for service connection in 2003.  As explained below, the Board agrees with the Veteran.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110.  The implementing regulation clarifies that the effective date of an evaluation and an award of compensation based on an original claim "will be the date of receipt of the original claim or the date the entitlement arose, whichever is later."  38 C.F.R. § 3.400.

Initially, the Board notes that the RO has characterized the Veteran's claim for entitlement to an earlier effective date as one based on a claim reopened after receipt of new and material evidence.  In such cases, the appropriate effective date will be the later of the date entitlement arose or the date of receipt of the reopened claim unless the new and material evidence consists of service department records, in which case the effective date will be the later of the date entitlement arose or the date of receipt of the earlier claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  In the June 2011 statement of the case (SOC), the RO found that the Veteran's claim for entitlement to service connection for bilateral hearing loss had been previously denied by July 2003, May 2004, January 2005, and May 2005 rating decisions.  As discussed below, the Board finds that the Veteran's claim for service connection for bilateral hearing loss has been pending since 2003. 

The Veteran initially filed for service connection for bilateral hearing loss in April 2003.  At that time, the Veteran submitted copies of private audiological examination reports dated in July 1995 and May 2001, which showed the Veteran to have severe bilateral hearing loss.  The claim for service connection was denied in a July 2003 rating decision on the basis that hearing loss was not shown in service or within a year of discharge from service.  The Veteran was notified of the denial of his claim by the July 2003 rating decision.

In November 2003, the Veteran responded to the denial of his claim with a letter, received by VA in December 2003 that clearly constitutes a notice of disagreement (NOD) and initiated an appeal with respect to the July 2003 rating decision.  A NOD must express disagreement with a determination of the agency of original jurisdiction and express a desire to contest the result.  38 C.F.R. § 20.201.  While special wording is not required, the NOD must be in terms that can reasonably be construed as disagreement with the determination and a desire for appellate review.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.201 (2011); see also Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002).  In his November 2003 correspondence, the Veteran asserted that the decision to deny his claim for hearing loss was an affront, and that his hearing loss disability was clearly caused by service.  The Board finds that the Veteran's November 2003 letter is a valid NOD and an appeal was initiated with respect to the denial of his claim for service connection in July 2003. 

Instead of issuing a statement of the case (SOC) in response to the Veteran's NOD, the RO issued rating decisions dated in May 2004, January 2005 and May 2005 continuing to deny the Veteran's claim for service connection for bilateral hearing loss.  

The Veteran clearly submitted a timely NOD initiating an appeal to the July 2003 denial of his claim.  The RO did not issue an SOC and the claim for service connection remained pending until November 2010 when service connection for bilateral hearing loss was awarded.  The date the Veteran's claim for service connection was received is therefore April 24, 2003 and the remaining question in this case is when entitlement to service connection for bilateral hearing loss arose.  See 38 C.F.R. § 3.400 (the effective date of an evaluation and an award of compensation based on an original claim will be the date of receipt of the original claim or the date the entitlement arose, whichever is later). 

The Board finds that entitlement to service connection for bilateral hearing loss arose in July 1995 when a private audiological examination revealed the Veteran to have bilateral hearing loss as defined by VA.  See 38 C.F.R. § 3.385 (2013).  In a November 2010 letter a private audiologist stated that he had treated the Veteran for many years.  He stated that he had reviewed the Veteran' claims file, service treatment records, and a VA hearing examination.  He reported that the Veteran's past audiometric configurations were consistent with noise induced hearing loss that continues to worsen.  He noted that the Veteran had noise exposure received on the flight lines while in military service.  He stated that steady state noise induced hearing losses may not manifest immediately following exposure, but rather show a continued declining of hearing sensitivity over time.  The private audiologist opined that the Veteran's hearing loss was due to noise exposure during military service.  Although this medical opinion was received by VA in November 2010, the private audiologist's opinion indicates that the Veteran's hearing loss was due to service, and the private audiology reports of record reveal that the Veteran had bilateral hearing loss as early as July 1995.  The Board finds that entitlement to service connection for bilateral haring loss arose by July 1995. 

As noted above, 38 C.F.R. § 3.400 clearly provides that the appropriate effective date for a grant of service connection for an original claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  In this case, the Veteran's claim for service connection was received in April 2003, clearly later than the date entitlement arose in 1995.  Therefore, the appropriate effective date for the award of service connection for bilateral hearing loss is April 24, 2003, the date the claim for service connection was received.  To this extent, the claim for an earlier effective date is granted. 


ORDER

Entitlement to an effective date of April 24, 2003, but not earlier, for the award of service connection for bilateral hearing loss is granted.


REMAND

The June 2011 rating decision on appeal granted the Veteran a 100 percent rating for bilateral hearing loss effective from May 11, 2011.  This decision also denied the Veteran's claim for TDIU prior to May 11, 2011.  Due to this decision's grant of an earlier effective date for service connection for bilateral hearing loss, the RO will produce a rating decision which implements the April 24, 2003 effective date for bilateral hearing loss, and which assigns the Veteran the appropriate rating, or ratings, for the Veteran's bilateral hearing loss disability from April 24, 2003 to August 14, 2006.  The Board notes that the Veteran's claim for TDIU is inextricably intertwined with the additional period of time for which service connection for bilateral hearing loss has been granted.  Consequently, the TDIU claim must be returned to the AOJ for reconsideration, to include the period from April 24, 2003 to May 11, 2011.  

Accordingly, the case is REMANDED for the following action:

After assigning the Veteran the April 24, 2003 effective date for bilateral hearing loss and assigning the appropriate rating(s) for the bilateral hearing loss, readjudicate the Veteran's claim for entitlement to TDIU prior to May 11, 2011.  If the benefit sought on appeal is not granted, furnish the Veteran with a supplemental statement of the case and provide the Veteran with an opportunity to respond in accordance with applicable statutes and regulations.  The case should be then returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


